DETAILED ACTION
This action is in response to applicant’s election of Species I in the response to the restriction requirement received on 9/19/2022. Claims 1-20 were previously pending. Claims 12-20 have been canceled and new claims 21-29 added. A complete action on the merits of claims 1-11 and 21-29 follows below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Election/Restrictions
Applicant’s election without traverse of Species I directed to Figs. 3A-4A and 4C in the reply filed on 9/19/2022 is acknowledged.
Furthermore, newly added claim 24 is withdrawn from further consideration due to being directed to a non-elect embodiment. Claim 24 recites the limitation wherein at least one of the legs is non-linear. It is noted that the elected invention as seen in Figs. 3A-4A and 4C include linear legs extending from the base to the apex. Since the embodiment where the legs are non-linear such as Fig. 4F and 4G have not been elected to peruse and therefore, claim 24 is hereby withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 21-22 and 25-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US Patent No. 7,686,804).
Regarding Claim 1, Johnson teaches a jaw member 120 (Figs. 2A, 3A, 4-5) comprising:
a sealing plate 122 having a length, a width, and a height, the height varying from a minimal height to a maximum height along the width or the length of the sealing plate; and an insulator 124 supporting the sealing plate thereon (Figs. 2A, 3A, 4-5 and Col. 7, ll. 61-Col. 8, ll. 2).
Regarding Claim 2, Johnson teaches wherein the height of the sealing plate varies across the width of the sealing plate and is consistent along the length of the sealing plate (Figs. 2A, 3A, 4-5 and Col. 7, ll. 61-Col. 8, ll. 2, especially see Fig. 3A showing the height of the sealing plate varies across the width of the sealing plate and is consistent along the length of the sealing plate).
Regarding Claim 3, Johnson teaches wherein the sealing plate 134 includes a sealing surface and an outwardly facing surface tapering to an apex 130, and the maximum height of the sealing plate extends from the sealing surface to the apex (Figs. 2A, 3A, 4-5 and Col. 7, ll. 61-Col. 8, ll. 2).
Regarding Claim 4, Johnson teaches wherein the outwardly facing surface includes legs 136, 138 extending from outer edges of the sealing plate to the apex (Fig. 3A).
Regarding Claim 5, Johnson teaches wherein the legs 136, 138 are equal in length such that the apex 130 is disposed in a central portion of the sealing plate (Figs. 2A, 3A, 4-5, especially Fig. 3A).
Regarding Claim 21, Johnson teaches wherein a minimum height of the sealing plate is defined at an outer edge of the sealing plate (Figs. 2A, 3A, 4-5, especially Fig. 3A).
Regarding Claim 22, Johnson teaches wherein the maximum height of the sealing plate is a majority of a height of the jaw member (Figs. 2A, 3A, 4-5, especially Fig. 4 shows the height of the jaw member compared to the height of the sealing member, which as can be seen the maximum height of the sealing plate is a majority of a height of the jaw member).
Regarding Claim 25, Johnson teaches wherein a tissue contacting surface of the jaw member defines a length and a width, and the width of the sealing plate is less than the width of the tissue contacting surface (tissue contacting surface is defined as the width of electrode 122 plus insulator 124, as seen in Fig. 2A, a tissue contacting surface of the jaw member defines a length and a width, and the width of the sealing plate 122 is less than the width of the tissue contacting surface).
Regarding Claim 26, Johnson teaches wherein the tissue contacting surface is nonplanar (Fig. 2A).
Regarding Claim 27, Johnson teaches wherein the sealing plate is offset in a height direction relative to the insulator (Fig. 2A).
Regarding Claim 28, Johnson teaches a jaw member 120 (Figs. 2A, 3A, 4-5) comprising:
a support base 126; an insulator 124 supported within the support base (“Jaw member 120 includes similar elements to jaw member 110 such as jaw housing 126 having an insulator 124”, Col. 7, ll. 61-62); and
a sealing plate 122 supported on the insulator 124, the sealing plate having a length, a width, and a height, the height varying from a minimal height to a maximum height along the width of the sealing plate (Figs. 2A, 3A, 4-5).
Regarding Claim 29, Johnson teaches wherein the sealing plate includes a sealing surface 134 and an outwardly facing surface positioned adjacent to the insulator 124 (Figs. 2A, 3A, 4-5), the outwardly facing surface having at least one apex 130, and the maximum height of the sealing plate extends from the sealing surface to the at least one apex (Figs. 2A, 3A, 4-5).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 23 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Johnson.
Regarding Claim 23, Johnson teaches wherein the maximum height of the sealing plate is about the same height of the jaw member as seen in Figs. 1-4; however does not compare the two together to know if indeed it is about 90% to about 98% of the height of the jaw member or not. Examiner takes the position that based on the spec and the drawings, either the height of the sealing plate is about 90% to about 98% of the height of the jaw member or in alternative, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to make the height of the sealing member about 90% to about 98% of the height of the jaw member in order to have enough conductive area to treat tissue while not taking too much excess room for a large jaw.

Claims 1 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hanna (US Pub. No. 2010/0057081) in light of Johnson.
Regarding Claim 1, Hanna teaches a jaw member (210/220, Figs. 3A-D) comprising:
a sealing plate (electrodes 212, 222) having a length, a width, and a height, the height varying from a minimal height to a maximum height along the width or the length of the sealing plate (along the length of the sealing plate as seen in Figs. 3A-D); and an insulator supporting the sealing plate thereon (the body of the jaws 210/220 holding and supporting electrodes 212/222 as seen in Figs. 3A-C). Although the outer surface of the jaws supporting the sealing plates are not disclosed as insulation members, it is natural to be made of a non-conductive material in order to support the conductive members while preventing tissue positioned around the forceps from injury. Therefore, either the body and outer surface of the jaw members 210/220 are made of a non-conductive insulative material or in alternative, it would have been obvious to make the body of the jaws of a non-conductive insulative material in order to prevent harm and injury to the surrounding tissue in light of the teachings of Johnson in order to “limit and/or reduce many of the known undesirable effects related to tissue sealing, e.g., flashover, thermal spread and stray current dissipation” as Johnson teaches in Col. 7, ll. 38-40.
Regarding Claim 7, Hanna teaches wherein the height of the sealing plate varies along the length of the sealing plate and is consistent across the width of the sealing plate (Figs. 3A-D and [0038]-[0041]).
Regarding Claim 8, Hanna teaches wherein the sealing plate includes a sealing surface and an outwardly facing surface tapering to an apex, and the maximum height of the sealing plate extends from the sealing surface to the apex (Figs. 3A-D).
Regarding Claim 9, Hanna teaches wherein the outwardly facing surface includes legs extending from proximal and distal ends of the sealing plate to the apex (Figs. 3A-D).
Regarding Claim 10, Hanna teaches wherein the apex is disposed in a tip portion of the sealing plate (Figs. 3A-D).
Regarding Claim 11, Hanna teaches wherein the minimal height of the sealing plate is defined in a heel portion of the sealing plate (Figs. 3A-D).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson as applied above, in view of Emmerich (US Pub. No. 2012/0289957).
Regarding Claim 6, Johnson teaches the invention as applied above, but shows legs 136 and 138 being equal in length and not wherein the legs have different lengths such that the apex is disposed in a side portion of the sealing plate.
In the same field of invention, Emmerich teaches a forceps with a similar pivotal capability such that the second jaw 30 is configured to rotate relative to the first jaw changing the tissue contact surface shown in Figs. 2-7. In one embodiment, the legs have different lengths such that the apex is disposed in a side portion of the sealing plate as shown in Fig. 5. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to make legs 135 and 138 of Johnson different lengths such that the apex is disposed in a side portion of the sealing plate in order to influence the current density distribution by using different shapes and configurations as Emmerich teaches (see Fig. 5 and [0045] and [0087]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794